United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 14, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-10855
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ANTHONY WATKINS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:06-CR-10-2
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Anthony Watkins appeals his sentence following his guilty

plea conviction for possession with intent to distribute more

than 500 grams of cocaine.    Watkins argues that he was improperly

sentenced based on a drug amount and type not specified in his

indictment.    He also argues that the district court improperly

intimidated him into withdrawing this objection at sentencing.

     Addressing Watkins’s claim of improper intimidation first,

we conclude that he has not shown any improper intimidation by

the district court.   The district court correctly explained that

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10855
                                -2-

by falsely denying his relevant conduct, Watkins was risking a

finding that he had not fully accepted responsibility for his

offense.   See U.S.S.G. § 3E1.1, comment. (n.1(a)) (2005).

     Because the record demonstrates that Watkins voluntarily

withdrew his objection to the determination of his relevant

conduct, we conclude that he has waived this issue on appeal.

Waived objections are unreviewable on appeal.   See United States

v. Musquiz, 45 F.3d 927, 931-32 (5th Cir. 1995).

     AFFIRMED.